IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                             No. 94-40263


LLOYD SWITZER,

                                             Plaintiff-Appellee,


                                versus


WAL-MART STORES, INC.,

                                             Defendant-Appellant.



          Appeal from the United States District Court
                For the Eastern District of Texas



                            (May 12, 1995)


Before WISDOM, WIENER and PARKER, Circuit Judges.

WIENER, Circuit Judge.


     In this ERISA1 case Defendant-Appellant Wal-Mart Stores, Inc.

(Wal-Mart), in its capacity as plan administrator of the Wal-Mart

Stores, Inc. Health Benefit Plan (the Wal-Mart Plan), appeals from

an adverse ruling of the district court ordering it to reconsider

Plaintiff-Appellee Lloyd Switzer's claimed medical expenses.        The

district court, after acknowledging that a lapse in Switzer's

health insurance coverage precluded him from obtaining a legal



    1
       Employee Retirement Income Security Act of 1974, 29 U.S.C.
§§ 1001 et seq.
remedy, nevertheless concluded that Wal-Mart was "arbitrary and

capricious" in denying Switzer's claims and proceeded to fashion a

so-called equitable remedy to achieve the result that the court

found proper under the circumstances.    Concluding that the court

clearly erred in factual determinations upon which this case turns

and erred as a matter of law in holding that Wal-Mart's denial of

Switzer's claims was "arbitrary and capricious," we are constrained

to reverse its ruling, vacate its judgment, and render a take-

nothing judgment against Switzer.

                                I

                      FACTS AND PROCEEDINGS

     Switzer went to work for Wal-Mart in 1988, where he became a

participant in the Wal-Mart Plan.   His participation, and thus his

health insurance coverage, ceased automatically when he quit his

job with Wal-Mart in September 1990.    Switzer elected to take out

a COBRA2 continuation policy of health insurance under the Wal-Mart

Plan, doing all that was necessary to obtain such coverage and

thereafter to maintain it--from the inception through the calendar

month ending August 31, 1991-- by timely remitting the full amount

of each monthly premium payment by personal check.3

     During the few months after Switzer left his Wal-Mart job,

Wal-Mart made several administrative errors in connection with

    2
       Consolidated Omnibus Budget Reconciliation Act of 1985, 29
U.S.C. §§ 1161-68.
     3
        Switzer's first COBRA payment, made on December 27, 1990,
covered a period from September 8, 1990 through January 31, 1991.
All of his subsequent payments, however, were made on a monthly
basis.

                                2
winding   up   his   coverage   under       the   Wal-Mart   Plan,   improperly

deducting insurance premiums from Switzer's accrued vacation pay.

Wal-Mart reversed those incorrect deductions by the end of January

1991, however, and the errors have no direct bearing on Switzer's

ensuing health insurance difficulties, except to the extent that

they figured into the district court's determination that Switzer

was justified in believing that Wal-Mart had a propensity for

making such mistakes in administering its insurance plan.

     Effective June 21, 1991, Switzer was rehired by Wal-Mart.               As

his prior employment termination in September 1990 constituted a

true break in service and not a leave of absence, his return in

June 1991 was tantamount to new employment and he was deemed a "new

hire" under the Wal-Mart Plan.          He was therefore subject to a 90-

day waiting period before his re-enrollment in the Wal-Mart Plan

could become effective. Switzer was aware of the delay in coverage

under the Wal-Mart Plan resulting from that waiting period and of

his need to maintain his COBRA coverage by making timely monthly

premium payments until his regular coverage under the Wal-Mart Plan

recommenced.

     In addition to having received a summary plan description

(SPD) detailing COBRA in ordinary, conversational language, Switzer

was given, and had in his possession at all pertinent times, a

monthly coupon book for his COBRA policy.            The coupon for the month

of September 1991 specified that a premium payment of $82.46 was

due and payable on August 28, 1991.           It also reflected that Switzer

was entitled to a grace period of 30 days, and that the August 28th


                                        3
payment would be past due on September 27, 1991SQthe last day of

the grace period.       The coupon contained the following statement:

           "IF PAYMENT IS NOT RECEIVED IN OUR OFFICE ON
           OR BEFORE PAST DUE DATE, COVERAGE WILL BE
           CANCELLED ON DATE LAST PAID."

Switzer never remitted the August 28, 1991, payment, in whole or in

part; he also did not remit any other payment thereafter.              The last

monthly payment that he made on his COBRA coverage was the one that

was due late in July.        Switzer paid it by check on July 26th,

maintaining his COBRA coverage in full force and effect only

through August 31, 1991.4

      Calculated on the basis of his re-employment date of June 21,

1991, Switzer's 90-day waiting period for coverage under the Wal-

Mart Plan expired approximately three-fourths of the way through

the period of his September COBRA coverage, before Switzer's COBRA

coverage   lapsed       automatically       on    September     27th--effective

retroactively to August 31st--due to non-payment.                    Apparently

concluding that the premium for that fractional period was subject

to   proration,   the    district   court        found   that   Switzer's   final

September COBRA payment should have been approximately $60 for that

partial month, not the full $82.46 reflected on the coupon.5


      4
       The record reflects that Switzer had his wife handle these
insurance matters, albeit in consultation with him, and that she
had experience with insurance policies, having worked in the
insurance business for some 15 years and even having owned her own
agency at one time.
      5
       Wal-Mart contends that it questioned whether Switzer had a
right to prorate the payment and indicated its position to the
district court. We find that resolution of the proration issue is
not required for purposes of this appeal.

                                        4
     On October 4, 1991, Wal-Mart deducted a medical insurance

premium     from   Switzer's     regular   monthly   paycheckSQthe    first

deduction following Switzer's re-employment at Wal-Mart.                The

deduction covered Switzer's initial, partial period of renewed

coverage under the Wal-Mart Plan, from his initial eligibility date

of September 21, 1991 through October 4, 1991, the beginning of his

first full month of coverage.

     Also    under   date   of   October   4,   Wal-Mart   sent   Switzer   a

computer-generated letter, which he received shortly thereafter.

The letter informed him that his COBRA coverage would be canceled

retroactively, effective to August 31, 1991, if he did not remit,

by October 16, 1991, the $82.46 premium paymentSQan amount equal to

a full month's COBRA premiumSQthat had been due on August 28, 1991

and had become past due on September 27, 1991.              In addition to

stating that cancellation of his COBRA coverage would be effective

retroactively to August 31, 1991, the letter advised that canceled

coverage could not be resumed.6

     Despite the obviously important nature of that information,

Switzer elected to make no payment whatsoever.        He also elected not

to contact anyone at Wal-Mart about the October 4th letter or about

the COBRA payment to which the letter referred.        Rather, he took it

upon himself, with the counsel of his wife only, to conclude

(erroneously) that, inasmuch as his final COBRA period was a


    6
     We note that by October 4, 1991, Switzer's COBRA coverage had
already lapsed (effective retroactively to August 31, 1991) by
virtue of his failure to pay his August 28th premium by September
27th, the last day of the 30-day grace period.

                                      5
partial month and the figure mentioned in the letter was equal to

a full month's   premium, the delinquent payment referred to in the

letter must have been covered by Wal-Mart's October 4th payroll

deduction.    Switzer came to this incorrect conclusion without

inquiring about his misinterpretation, despite the fact (as found

by the district court) that he was consciously interested in

maintaining uninterrupted health insurance coverage.

     Switzer had a known heart condition which constituted a pre-

existing condition under the Wal-Mart Plan.            That plan provided

that all pre-existing conditions were excluded from coverage until

the plan participant had been continuously covered for twelve

consecutive   months.    Thus,    to    avoid    any   lapse   in    coverage

triggering the Wal-Mart Plan's one-year exclusion for his pre-

existing heart condition by creating a "new" starting date for his

coverage under   that   plan,    Switzer   had   to    maintain     his   COBRA

coverage in effect until September 21, 1991, ninety days after his

re-employment at Wal-Mart on June 21, 1991.              Quite simply, if

Switzer maintained continuous coverage from one plan to the other,

the heart condition would have been covered continuously through a

combination of the two plans; but if the COBRA coverage lapsed

before his Wal-Mart Plan coverage began, the Wal-Mart Plan's one-

year exclusion of pre-existing conditions from coverage would

exclude Switzer's heart condition from coverage between August 31,

1991 (the end of COBRA coverage) and September 21, 1992 (the end of

the Wal-Mart Plan's one-year exclusion period).

     On February 20, 1992SQduring the exclusion period for pre-


                                    6
existing conditions under the Wal-Mart PlanSQSwitzer suffered a

heart attack.      His medical bills exceeded $50,000.                        As Plan

Administrator, Wal-Mart considered but denied Switzer's claims for

medical costs and expenses.          Wal-Mart denied his claims based on

the lapse, effective retroactively to August 31, 1991, of Switzer's

COBRA coverage resulting from his non-payment of the September 1991

COBRA premium, and the Wal-Mart Plan's one-year exclusion of pre-

existing conditions from coverage.

       After exhausting his administrative remedies to no avail,

Switzer filed suit in state court seeking reimbursement of medical

expenses from the Wal-Mart Plan. Based on ERISA's preemption, Wal-

Mart   removed   the    suit    to   the       federal       district    court,   which

conducted a bench trial.

       The   district   court    found         that    Wal-Mart,    by    voluntarily

assuming a duty to inform Switzer of his impending lapse of COBRA

coverage in a manner that the court believed to be ineffective and

confusing, had breached its fiduciary duty to Switzer to provide

him with clear and accurate information.                        In its ruling, the

district court acknowledged that Wal-Mart had no duty to inform

Switzer of the impending lapse in his COBRA health insurance

coverage.    Nonetheless, the court took the position that if a plan

administrator decides, in the absence of a duty to do so, to notify

a plan participant of an impending loss of coverage, it must make

certain, by clearly communicating to the participant, that the

participant      abandoning      coverage             does     so   knowingly       and

intentionally.


                                           7
     In holding that Wal-Mart's communication to Switzer was not

adequate, the court referred specifically to Wal-Mart's letter of

October 4, 1991, which stated that Switzer needed to pay $82.46

rather than a prorated amount estimated to be approximately $60.

In light of Wal-Mart's past errors in administering Switzer's

coverage, the court reasoned, Switzer was entitled to a more

thorough explanation from Wal-Mart, summarizing his payments and

advising him expressly of the need to avoid the impending three-

week gap in coverage.    The district court believed that the notice

from Wal-Mart to Switzer did not make sufficiently clear that the

delinquent COBRA payment was unrelated to the premium that Wal-Mart

had deducted from Switzer's paycheck on October 4, 1991, for his

coverage under that plan commencing September 21, 1991.          The court

also concluded that Wal-Mart's letter should have clarified the

meaning   of   the   October   16th   payment   deadline   for   Switzer's

delinquent COBRA payment and that deadline's relationship to the

original September 27th past due date.

     Recognizing the unavailability of a legal remedy to achieve

the result it deemed appropriate under the circumstances, the

district court crafted an "equitable" remedy:        It ordered Wal-Mart

to accept a late payment from Switzer, thereby retroactively curing

his failure to pay the final COBRA premium and eliminating the gap

between his COBRA and Wal-Mart Plan coverages, and ordered Wal-Mart

to reconsider Switzer's claims for medical expenses that resulted

from his heart problems. Wal-Mart timely filed a notice of appeal,

and this review ensued.


                                      8
                                            III

                                      ANALYSIS

A.    Standard of Review

      We review a judgment on the merits of a nonjury civil case

applying        the     usual   standards    of   review.7   Thus,   we   review

conclusions of law de novo and findings of fact for clear error.8

If the district court's account of the evidence is plausible in

light of the record viewed in its entirety, we may not reverse even

if we are convinced that, had we been sitting as the trier of fact,

we would have weighed the evidence differently.9              Nevertheless, a

trial court's finding is "clearly erroneous" when, although there

is evidence to support the finding, the reviewing court is left

with a definite and firm conviction that a mistake has been made.10

      Although we generally review de novo the denial of benefits

under an ERISA health plan,11 when the plan administrator is vested

with discretionary authority to construe the terms of the plan and

determine eligibility for benefitsSQas was Wal-MartSQthe decisions

of the plan administrator can only be reversed if found to be

     7
       See Crisis Transp. Co.v.M/V Erlangen Express, 794 F.2d 185,
187 n.5 (5th Cir. 1986).
      8
              See id.
         9
        See First United Fin. Corp. v. Specialty Oil Co., 5 F.3d
944, 947 (5th Cir. 1993) (citing Anderson v.City of Bessemer City,
470 U.S. 564, 574 (1985)).
         10
        See Anderson v. City of Bessemer City, 470 U.S. 564, 573
(1985); United States v. United States Gypsum Co., 333 U.S. 364,
395 (1948).
     11
       See Firestone Tire and Rubber Co. v. Bruch, 109 S. Ct. 948,
956-57 (1989).

                                             9
arbitrary and capricious.12          We review de novo the district court's

conclusion     that     the   plan   administrator's         determinations        were

arbitrary and capricious.13

B.    Wal-Mart's Letter to Switzer

      As a starting point, we agree with the district court that

Wal-Mart as plan administrator was not legally or contractually

bound to inform Switzer that he was late in remitting his final

COBRA premium.          And we do not necessarily disagree with the

implication that if and when a plan administrator thus elects to

act   as   a   Good    Samaritan     andSQwithout     prior     inquiry     from   the

participantSQgratuitously communicate with a plan participant about

such a matter, the administrator must do so in a manner calculated

to avoid confusion and misunderstanding, whether by omission or

commission.      It is at this point, however, that we part company

with the district court.

      First, the district court suggests that for ERISA purposes the

instant    situation      was   other     than    routine.      That   is    clearly

erroneous:      Wal-Mart is not exactly your typical Mom and Pop

operation;     we     speculate    that   among    its   tens    of   thousands     of

employees, many miss such payments every monthSQsome intentionally

and others inadvertently. Only by computer can the myriad employee

benefit matters of such a giant employer be monitored.                       Thus by

definition, Wal-Mart could not possibly give personalized attention

      12
        See id.; Vasseur v. Halliburton Co., 950 F.2d 1002, 1006
(5th Cir. 1992).
      13
        See Bolling v. Eli Lilly & Co., 990 F.2d 1028, 1029 (8th
Cir. 1993).

                                          10
to each and every employee.        To conclude that Wal-Mart should have

known, in the absence of an inquiry from Switzer, that he did not

want his COBRA coverage to lapse before his coverage under the Wal-

Mart Plan recommenced is to ignore the realities of the situation.

     Wal-Mart's form letter to Switzer regarding his delinquent

COBRA premium payment was not sent in response to an inquiry from

Switzer; he never bothered to initiate one.           In addition, no one

has questioned the accuracy of the dates or time limits set forth

in that letter.         Consequently, the district court's reliance on

Electro-Mechanical Corp. v. Ogan,14 and Anweiler v. American Elec.

Power Serv. Corp.,15 to impose a higher duty of promptness and

adequacy on Wal-Mart in connection with that communication to

Switzer is misplaced.         Electro-Mechanical Corp. makes clear that,

absent         a   specific   participant-initiated   inquiry,   a   plan

administrator does not have any fiduciary duty to determine whether

confusion about a plan term or condition exists.16 It is only after

the plan administrator does receive an inquiry that it has a

fiduciary obligation to respond promptly and adequately in a way

that is not misleading.17


         14
          9 F.3d 445, 451-52 (6th Cir. 1993) (holding that plan
administrator did not breach its fiduciary duties where it had
adequately explained plan contents, and employee had failed to
inquire about plan term that he misinterpreted on his own).
              15
            3 F.3d 986, 991-92 (7th Cir. 1993) (holding that
fiduciaries breached their duties by not giving beneficiary full
and complete information).
     16
              See Electro-Mechanical Corp., 9 F.3d at 452.
     17
              See id. at 451.

                                      11
     Regardless of the level of the plan administrator's duty,

however, the court's finding that Wal-Mart's communication did not

provide sufficiently clear and accurate information to Switzer

concerning the status of his COBRA coverage is clearly erroneous.

Remember, Switzer knew and understood that his coverage under the

Wal-Mart Plan would not clutch in until September 21, 1991, 90 days

after he rejoined Wal-Mart as an employee.    Additionally, he still

had in his possession the premium coupon book (and presumably the

SPD) for his COBRA coverage, had used those coupons during the

period of his unemployment and for the first two months following

his re-employment, and had in hand the particular premium coupon

for the payment in question. That coupon clearly and unambiguously

reflected the billing period that it covered (September 1-30,

1991), the date by which the premium was due (August 28, 1991), the

date on which that payment would be past due (September 27, 1991),

and the fact that if such payment were not received by Wal-Mart on

or before the past due date, Switzer's COBRA coverage would be

canceled automatically as of August 31, 1991SQthe last date for

which he had made premium payments and a date of which Switzer was

quite clearly aware.

     With that in mind we also find significant that which the

record   reflects   did   not   occur:   Despite   Switzer's   conceded

knowledge that he had to keep his COBRA coverage in effect at least

through September 21, 1991 and that his prior premium payments kept

his coverage alive only through August 31, 1991, Switzer made a

conscious decision not to remit the payment reflected on the coupon


                                    12
as being due on August 28; he did not pay on that date, or on the

specified past due date of September 27, or on any date in between.

Significantly, Switzer's decision not to pay the premium that was

due on August 28 could not have been affected by Wal-Mart's October

4th notice; it came far too late for that!

     Switzer likewise made a conscious decision not to initiate any

inquiries to Wal-Mart indicating his concern or confusionSQhe did

not inquire about whether he had to make a payment, about whether

the payment could be prorated for a lesser amount, or about

anything else regarding his coverage.   So, in light of all of his

knowledge and his interest in avoiding a gap in coverage, Switzer

overtly considered his options and elected to take no action, make

no inquiries, and allow the past due date to come and go, knowingly

disregarding the premium coupon's statement that "coverage will be

cancelled on date last paid."18

     In fact, when Wal-Mart sent its October 4, 1991 form letter to

Switzer, his COBRA coverage had already lapsed!   It was a pure act

of grace, then, for Wal-Mart to allow life to be breathed into

Switzer's moribund COBRA policy, thereby avoiding a gap between

that coverage and Switzer's Wal-Mart Plan coverage, by extending

from September 27th to October 16th the time in which Switzer could


     18
         Even though Switzer contends that he also misinterpreted
the statement on the premium coupon, "Grace period for this bill is
30 days," as meaning it would run from either the past due date of
September 27th or the billing period expiration of September 30th,
it is clear that Switzer took it upon himself to make that
interpretation and, as with the other matters, initiated no
inquiries to the plan administrator or anyone else to clear up his
own confusion.

                                  13
still remit the premium that had been due on August 28th and had

become delinquent on September 27th.    The district court did not

acknowledge the difference between a voluntary notice of impending

COBRA coverage lapse sent at a time before the lapse occurs, and

the instant situation in which Wal-Mart's gratuitous October 4th

notice was sent after the time for premium payment had passed.

Switzer's COBRA policy had presumably terminated ipso facto before

Wal-Mart sent its letter in effect offering a re-opening of the

expired grace period. The full content of the October 4th letter

bears reproduction here:

          DEAR LLOYD SWITZER,

          THIS NOTICE IS TO INFORM YOU THAT YOUR
          CONTINUATION COVERAGE COBRA WILL BE CANCELLED
          IF FULL PAYMENT IN THE AMOUNT OF $82.46 IS NOT
          RECEIVED IN OUR OFFICE POSTMARKED ON OR BEFORE
          10/16/91.

          THIS CANCELLATION WILL BE EFFECTIVE AT 12:00
          MIDNIGHT ON THE LAST DAY THROUGH WHICH
          COVERAGE HAS BEEN PAID, 08/31/91. CANCELLED
          COVERAGE CANNOT BE RESUMED. NO OTHER NOTICE
          OF DISQUALIFICATION WILL BE SENT.

          SINCERELY,

          WAL-MART CONTINUATION COVERAGE

     We find that Wal-Mart's communication to Switzer was clear and

unambiguous.   The only conceivably questionable item in the entire

communication is the amount of the premium, $82.46, and even that

corresponds, to the penny, with the premium amount set forth on

Switzer's premium coupon.   That figure can be deemed ambiguous or

misleading only if one adverts to the de minimis premium difference

produced by the putative (and, by Wal-Mart, questioned) right to


                                14
proration.      Besides,         the      law    does   not     require     a    perfect

communication, only one that is sufficiently clear and complete to

avoid the labels of inadequate, ambiguous, confusing or misleading.

That lawyers or judges might improve on the notice or nitpick it

here or there does not necessarily subject it to such pejorative

appellations.        It   need      not   be     "the   best"   as   long   as    it   is

reasonably clear and understandable. Wal-Mart's October 4th letter

is at least that.

       Despite Switzer's receipt of that letter and its obviously

crucial importance to himSQimportance which, the district court

found, Switzer appreciated and was concerned aboutSQhe neither

remitted the payment of $82.46 or any lesser amount nor contacted

Wal-Mart to inquire about any perceived discrepancies between the

full   amount   of    the    monthly       premium      and   his    estimate     of   an

approximate prorated amount.                Switzer never inquired about the

extended but different period within which he now could remit the

payment, about any possible nexus between the letter's warning and

the insurance deduction from his first paycheck (we can but wonder

why his belief that he was entitled to proration of his last COBRA

premium apparently did not provoke a similar thought process

regarding proration of the September 21-October 4 fractional month

for which Wal-Mart made a payroll deduction for insurance under its

plan), or about anything else that would help him determine the

status of his health insurance coverage under both COBRA and the

Wal-Mart Plan within the extended grace period.

       The   district       court      found     that    Switzer      and   his    wife


                                            15
"conscientiously          attempted       to        maintain        uninterrupted      health

coverage."     We cannot square that finding with Switzer's rather

cavalier "do nothing" behavior during the period of several months

between the time he remitted the penultimate COBRA premium on July

26, 1991 and the expiration of his extended grace period on October

16, 1991SQa time span during which his 90-day waiting period under

the Wal-Mart Plan expired, his premium coupon for his ultimate

COBRA premium went unused, and the past due date of September 27th

for that premium (on which date the 30-day grace period expired)

came and went.       The tragic truth is that this portrays a terribly

regrettable example of one who snatches defeat from the jaws of

victory; the tragedy, however, cannot be laid at Wal-Mart's feet in

this instance.

C.   Wal-Mart's Denial of Switzer's Claims

     The   district         court    acknowledged            the      highly    deferential

"arbitrary and capricious" standard under which it was compelled to

review the Plan Administrator's decision to deny benefits to

Switzer.   We review that court's determination de novo.                          Given the

court's express recognition that there was a lapse in coverage and

that the     lapse    was    the    direct          result     of    Switzer's    conscious

decision     not     to     pay     the    final           COBRA      premium,    we    find

incomprehensible      its     conclusion            that    the     plan   administrator's

denial of benefits was "arbitrary and capricious."                             The district

court justified that holding, however, by concluding that Wal-Mart

"attempted" to notify Switzer about the unpaid September premium

but that Wal-Mart "failed to get its message across."                               We must


                                               16
again respectfully disagree.

     Switzer received Wal-Mart's mailing, written in clear and

unambiguous terms.     Unfortunately, he made a conscious, deliberate

decision to ignore it or at least to refrain from acting on it.

His doing that cannot be said to prove that Wal-Mart "failed to get

the message across."     We discern nothing inSQor omitted fromSQWal-

Mart's October 4th letter that could put into play a chain of

events    justifying    that   the    end   result,   i.e.,   the   plan

administrator's denial of benefits, should be labeled "arbitrary

and capricious."

     To force Wal-MartSQor, more correctly, the other participants

whose premium burdens would ultimately increase if the Wal-Mart

Plan were to pay an unwarranted claimSQto accept Switzer's never-

tendered 1991 COBRA premium now, and thereby resuscitate Switzer's

coverage and Wal-Mart Plan's financial responsibility for his

medical claims, would truly be to confirm the adage, "No good deed

goes unpunished." Not only did Wal-Mart act as a prudent fiduciary

by furnishing, gratis, an extra notice and an extra couple of weeks

within which to remit that all-important, final COBRA premium, it

did so in a factually faultless manner.      Its October 4th letter to

Switzer was adequate and "written in a manner calculated to be

understood by the average plan participant."19          When competent

majors such as Switzer knowingly and intentionally elect to actSQor

not to actSQin a particular way in response to reasonable stimuli,


     19
         29 U.S.C. § 1022(A)(1) (outlining requirements for plan
descriptions).

                                     17
they alone       must    accept   responsibility   for   their    own   acts   or

abstentions.      We cannot forever seekSQand findSQa deep pocket to

ameliorate the regrettable results of a plaintiff's own unfortunate

mistake.

     The district court was clearly erroneous in its factual

determination that Wal-Mart's actions, particularly its notice of

October    4,    1991,    were    inadequate,   misleading,      confusing,    or

otherwise deficient in any manner.           That error of fact caused the

district court to err reversibly in holdingSQon the basis of such

findingsSQthat Wal-Mart as the plan administrator was arbitrary and

capricious in rejecting Switzer's claims for medical expenses

arising from or connected with his pre-existing heart condition and

subsequent heart attack.           Section 1104(a)(1)(D) of ERISA20 is a

mandate to plan administrators to act "in accordance with the

documents and instruments governing the plan"21SQhere,the Wal-Mart

Plan description, the SPD, and possibly the premium coupon too.

Given the universally acknowledged fact that under these relevant

documents and instruments, Switzer's failure to pay the September

COBRA premium caused his coverage to lapse as of August 31, 1991,

triggering the one-year exclusion of his heart condition from

coverage under the Wal-Mart Plan, Wal-Mart would have breached its

duty as plan administrator if it had paid Switzer's claim!                 That

truly would have been arbitrary and capricious.


     20
           29 U.S.C. § 1104(a)(1)(D) (describing fiduciary duties).

     21
           Id.

                                        18
D.   Remedy

     As we find that the factual underpinnings of the district

court's decision are clearly erroneous and conclude in our de novo

review that Wal-Mart was not arbitrary and capricious in denying

Switzer's claim, we need not (and therefore do not) analyze in

depth the propriety of the "equitable" remedy that the court

fashioned out of the whole cloth.            We are nevertheless constrained

to observeSQadmittedly in obiter dicta SQthat the district court's

reliance on equity in the absence of an available legal remedy may

well have constituted impermissible overreaching.                For its license

to craft an equitable remedy, the court relied on ERISA sections

502(a)(3)(A)       and   (B).22   Such    reliance    was   almost    certainly

misplaced.       Traditional equitable remedies statutorily authorized

under ERISA are even more narrowly drawn than are those authorized

under the bankruptcy statute, of which we have repeatedly noted

that "the statute does not . . . constitute a roving commission to

do equity."23       Although the court couched its equitable remedy in

terms of traditional injunctive or declaratory relief, in truth if

its innovative remedy were to be implemented it would surely create

substantive rights that Switzer did not have under the Wal-Mart

Plan or under ERISA.        Principal among the unauthorized rights that

would thus be created would be the right to have his long-dead

COBRA        coverage    resurrected,    Lazarus-like,      by    court-ordered

     22
             29 U.S.C. § 1132(a)(3)(A),(B).
        23
          In re Sadkin, 36 F.3d 473, 478 (5th Cir. 1994); In re
Oxford Management, Inc., 4 F.3d 1329, 1334 (5th Cir. 1993); United
States v. Sutton, 786 F.2d 1305, 1308 (5th Cir. 1986).

                                        19
acceptance and retroactive application of the final COBRA premium

payment that Switzer had deliberately elected not to pay when it

was due.   That he was laboring under a misconception regarding the

effect of his non-paymentSQa self-induced misconception, not one

caused by any fault of Wal-MartSQcannot change the result and grant

him a remedy where none may validly exist.

                                  III

                             CONCLUSION

     The district court clearly erred in finding that the plan

administrator's gratuitous notice to Switzer of October 4, 1991,

was not adequate to warn him that he risked a lapse in his COBRA

coverage if he did not pay the final premium by the extended grace

period date of October 16th, particularly when that notice was sent

a week after Switzer's COBRA coverage had already lapsed and should

have been canceled automatically.       In consequence of that clear

error, the district court erred as a matter of law when it

determined that Wal-Mart as plan administrator was arbitrary and

capricious in denying benefits to Switzer.       We must, therefore,

reverse the rulings of the district court; vacate its orders that

Switzer tender the appropriate COBRA premium to Wal-Mart and that

Wal-Mart as plan administrator accept that premium and reconsider

its denial of Switzer's claims for payment of his medical bills;

and render a take-nothing judgment in Switzer's lawsuit against

Wal-Mart Stores, Inc.

REVERSED, VACATED and RENDERED.




                                  20